Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amo US 2016/0268445. 
Regarding claim 1, Amo teaches (figs. 1-17 and related text) a semiconductor device comprising: a semiconductor substrate (SB/WL3) having a first surface (upper surface, where the trenches are formed), a second surface facing the first surface (bottom surface), and a third surface disposed between the first surface and the second surface (region between SB/WL3) and top surface of WL3); a first semiconductor layer (UE formed from doped polysilicon, hence semiconductor layer) disposed along the first surface from the third surface (fig. 17); a first conductor (S2) disposed on the first semiconductor layer (UE); a first power supply line electrically connected to the first conductor [0269]; a second power supply line electrically connected to the semiconductor substrate; and a circuit (1A/1B) provided on the semiconductor substrate (SB/WL3) and connected to the first power supply line and the second power supply line [0156].  
Regarding claim 2, Amo teaches the first conductor functions (SE together with UE) as one electrode of a capacitor, and the semiconductor substrate (SB/WL3) functions as the other electrode of the capacitor [0096].  
Regarding claim 3, Amo teaches the first semiconductor layer (UE) is disposed in the one electrode of the capacitor (fig. 17).  

Regarding claim 5, Amo teaches the circuit includes a transistor, the transistor including a second semiconductor layer (CG) and a second conductor (S2) functioning as a gate electrode, the first semiconductor layer and the second semiconductor layer are made of the same material (polysilicon doped, fig. 14), and the first conductor (S1) and the second conductor (S2) are made of the same material (silicide).
Regarding claim 15, Amo teaches the circuit is a peripheral circuit (1B) of a NAND flash memory [0061]. 
Regarding claim 16, Amo teaches a second semiconductor layer (CG, fig. 17) disposed on the first surface and far from the first semiconductor layer (UE); and a second conductor (S2) disposed on the second semiconductor layer (CG), wherein the second conductor is electrically connected to the first power supply line ([0151]).  
Regarding claim 17, Amo teaches the first conductor functions as one electrode of a trench capacitor, the second conductor functions as one electrode of a planar capacitor, and the semiconductor substrate functions as another electrode of the trench capacitor and another electrode of the planar capacitor (1A, fig. 17, shows S2/CG and GI1 and MC make a planar capacitor, two plates and GI1 in between).
Regarding claim 18, Amo teaches the first semiconductor layer (UE) is disposed in the one electrode of the trench capacitor (fig. 17), and the second semiconductor layer is disposed in the one electrode of the planar capacitor (CG, fig. 17).  

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 14, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Amo.
 Regarding claims 6-9, Amo teaches a plurality of capacitor sets each including a plurality of the capacitors and the different capacitors can be taken to read on the first, second and third set (figs. 16-17).
However Amo does not explicitly teach a capacitor set having the smallest capacity among the plurality of capacitor sets is disposed closest to the circuit, a first capacitor set, and a second capacitor set having a capacity larger than a capacity of the first capacitor set, and the first capacitor set and the second capacitor set are disposed in order of the first capacitor set and the second capacitor set along the first power supply line from the circuit, the second capacitor set includes a second number of the capacitors that is larger than the first number or a third capacitor set having a capacity larger than the capacity of the second capacitor set, and the third capacitor set is disposed in order of the first capacitor set, the second capacitor set, and the third capacitor set along the first power supply line from the circuit, or a capacity of the second capacitor set is ten times or more a capacity of the first capacitor set, and a capacity of the third capacitor set is ten times or more the capacity of the second capacitor set. 

It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the number of the capacitor set and the proximity to the power supply as claimed or adjust first, second and third capacitor capacity in the structure of Amo to design a capacitance that requires such an arrangement. 
Regarding claim 14, Amo does explicitly teach a first pad to which the first power supply line is connected and to which a power supply voltage is applied; and a second pad to which the second power supply line is connected and grounded.
Providing connection pad to a power supply line is within the skills of ordinary person in the art on the effective filing date of the claimed invention to provide a first pad to which the first power supply line is connected and to which a power supply voltage is applied; and a second pad to which the second power supply line is connected grounded as claimed in the structure of Amo to design a device that requires such an arrangement. 
Regarding claims 19-20, Amo teaches a plurality of capacitor sets each including a plurality of at least one of the trench capacitors or the planar capacitors or the capacitor set having the smallest capacity includes the planar capacitor and does not include the trench capacitor.
However, Amo does not explicitly teach a capacitor set having the smallest capacity among the plurality of capacitor sets is disposed closest to the circuit or the capacitor set having the smallest capacity includes the planar capacitor and does not include the trench capacitor.
Parameters such as capacitor’s capacity and the number of capacitors set in one set verses another in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the number of the capacitor set as claimed in the structure of Amo to design a capacitance that requires such an arrangement. 
 Regarding claims 21-23, Amo teaches substantially the entire claimed structure of claim 19 except the limitation the plurality of capacitor sets further include a first capacitor set and a second capacitor set having a capacity larger than a capacity of the first capacitor set, and the first capacitor set and the second capacitor set are disposed in order of the first capacitor set and the second capacitor set along the first power supply line from the circuit or the plurality of capacitor sets further include a third capacitor set having a capacity larger than the capacity of the second capacitor set, and the third capacitor set is disposed in order of the first capacitor set, the second capacitor set, and the third capacitor set along the first power supply line from the circuit or a capacity of the second capacitor set is ten times or more a capacity of the first capacitor set, and a capacity of the third capacitor set is ten times or more the capacity of the second capacitor set.
Parameters such as capacitor’s capacity and the number of capacitors set in one set verses another in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the number of the capacitor set and the proximity to the power supply as claimed or adjust first, second and third capacitor capacity in the structure of Amo to design a capacitance that requires such an arrangement.
Regarding claim 25, Amo teaches a plurality of capacitor sets each including a plurality of at least one of the trench capacitors or planar capacitors, wherein the circuit is disposed in a first area on the semiconductor substrate (figs. 16-17 and related text).
However, Amo does not explicitly teach a capacitor set having the smallest capacity among the plurality of capacitor sets is disposed in the first area.
Parameters such as capacitor’s capacity and the number of capacitors set in one set verses another in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the number of the capacitor set as claimed in the structure of Amo to design a capacitance that requires such an arrangement. 
Allowable Subject Matter
Claims 11-13, 24 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/
Primary Examiner, Art Unit 2811